Detailed ActionThe present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119. However applicant has not perfected this claim. 
Applicant has not filed certified copies of EM008607899-0001 filed on July 8, 2021 as required. 35 U.S.C. 119 (b) (3) 37 CFR 1.55. Instead, Applicants have filed a certified copy of the registration. Applicant must submit the certified copy of the application in accordance with MPEP 215 et seq.
In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. 
If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.
 Claim Rejection 35 U.S.C. 112(a) and (b)The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is non-enabled because the specification does not reasonably provide enablement for the views shown in the [drawings/photographs]. The specification (which includes the drawing disclosure in a design application because it is incorporated into the claim by the use of the phrase “as shown” or “as shown and described”) does not enable any person skilled in the art to make or use the invention commensurate in scope with this claim.
The scope of enablement, in turn, is that which is disclosed in the specification and is understandable to a designer of ordinary skill in the art without resorting to conjecture.
Because of the ambiguities in the disclosure, the scope of protection sought in the claim cannot be determined.  Furthermore, such ambiguities in the disclosure do not enable a designer of ordinary skill in the art to reproduce the shape and appearance of the design claimed without resorting to conjecture. 
The claim is indefinite and non-enabled for the following reasons:
The paragraph after the figure description is indefinite and non-enabling because it describes an innumerable feature not shown in the drawings and  “indeterminate length” therefore the examiner cannot determine the exact appearance of the design without conjecture. The phrase “The characteristics of the design for which protection is sought include the patterns, shape, configuration and ornamentation of a rolling profile for sliding door;” is indefinite and non-enabling because it attempts to broaden the scope beyond what is shown in the drawings. "The only use possible for an ornamental design is its embodiment, exhibition, and observation."  In other words, if one can determine what the design looks like from the specification and drawings, the claim is enabled. A designer of ordinary skill must be able to observe the design in a narrowly understood meaningful way. In re Mann, 8 USPQ2d 2030 (Fed. Cir. 1988; Laskowitz et al. v. Marie-Designer, Inc., et al., 100 USPQ 367 (S.D. Cal. 1954).
The “scope of protection sought” or the “scope asserted” includes: (1) the claim language, (2) the title or the nature of the article, (3) the portion of the drawing illustrated in solid line and (4) any qualifications identified in a descriptive statement. 

Furthermore, the phrase “the broken lines of the reproductions indicate the indeterminate length of the design.” is indefinite and non-enabling because it also attempts to broaden the scope beyond what is shown in the drawings. In the decision of Racing Strollers Inc. v. TRI Industries, 11 USPQ2nd 1300 (Fed. Cir. 1989) the court held that “…a design has only one 'mode' and it can be described only by illustrations showing what it looks like ..."  See In re Mann, 861 F.2d. 1581, 1582, 8 USPQ2d 2030 (Fed. Cir. 1988): "Design patents have almost no scope. The claim at bar, as in all design cases, is limited to what is shown in the application drawings”.  See Ex parte Sweeney et al 123 USPQ 506 (1959). The claim can be no more or no less than what is shown in the drawing. Any portion of the claim that is described as indeterminate on its face is indefinite in nature and cannot be permitted in a design application.For the issue listed above, consider amending the specification by cancelling the special description at the end of the figure descriptions. The examiner suggests replacing the paragraph with:-- The [TITLE] includes symbolic break lines along its length. The appearance of any portions of the [TITLE] between the separation lines forms no part of the claimed design. --  
The figures are indefinite and non-enabling because the proportions are inconsistent in the figures. The definition of proportions is the relationship of one thing to another in terms of dimensions. Some of the figures are not drawn consistently in proportions, therefore the examiner cannot determine the exact proportions of the features of the design. The examiner notes that scaling is not the same as proportions, as scaling is changing the size of drawings. See below for more information about the inconsistencies. 
Figure 1.4 is indefinite and non-enabling because the proportions are inconsistent with the rest of the drawings. The examiner cannot determine the exact appearance of Figure 1.4 without conjecture. Specifically, figure 1.4 is shown to have a shorter length than the other drawings. See images below in which the examiner has laid out Figure 1.4 in comparison to Figure 1.2 and figure 1.6. 
The examiner has aligned figure 1.2 to figure 1.6. The examiner then aligned the same figure 1.6 (scale unchanged) with figure 1.4 to prove that the width and height of the design in 1.2 and 1.4 are the same. Then the examiner has compared figure 1.4 to figure 1.2 to show the  difference in length. This comparison indicates that the difference in the lengths of 1.2 and 1.4 is not due to differences in scale but rather one of proportion.
    PNG
    media_image1.png
    341
    1386
    media_image1.png
    Greyscale

For the issue listed above, consider amending the figures to be consistent in proportions and scale with the rest of the drawings. The examiner suggests rotating the figures to fit landscape on the sheet and increase the size of the figures. For figures 1.6-1.7, it may be best to enlarge the figures to increase the quality of the drawings as the drawings are quite small. If the applicant does increase the scale and proportions of figures 1.6-1.7, then this should be described in the figure descriptions. The examiner suggests the following descriptions:
 --1.6 : Enlarged Right -- 
--1.7 : Enlarged Left--Consider rendering any corresponding features of the design clearly and consistently in all applicable views. Filing a full set of the drawings is recommended. 

 The title is indefinite and non-enabled in that the word, “Profile” as set forth in the claim, fails to identify a specific article of manufacture and the drawing disclosure does not inherently identify the specific article in which the design is embodied. Ex parte Strijland, 26 USPQ2d 1259, 1263 (Bd. Pat. App. & Int. 1992). The phrase “an article of manufacture” has been interpreted to be a tangible object or physical substance. See Henry Hanger & Display Fixture Corp. of America v. Sel-O-Rak Corp., 270 F.2d 635, 640, 123 U.S.P.Q. 3, 6 (5th Cir. 1959); Pelouze Scale & Mfg. Co. v. American Cutlery Co., 102 F. 916, 918 (7th Cir. 1900); Kim Craftsman, Ltd. V. Astra Products, Inc., 212 U.S.P.Q. 268 (D.N.J. 1980); 1 E. Lipscomb, Walker on Patents, 2:11 (1984), 1 W. Robinson, The Law of Patents, 200 (1890).A title descriptive of the actual article aids the examiner in developing a complete field of search of the prior art and further aids in the proper assignment of new applications to the appropriate class, subclass, and patent examiner, and the proper classification of the patent upon allowance of the application. It also helps the public in understanding the nature and use of the article embodying the design after the patent has been issued. The word “Profile” is defined as an outline of something, however this provides little or no information as to the nature and intended use of the article embodying the design. Keep in mind that "the invention is not the article and is not the design per se, but is the design applied.” Ex parte Cady, 1916 C.D. 62, 232 O.G. 621.This lack of clarity as to the article of manufacture makes the application indefinite and non-enabled. The title “Rolling profile for sliding door” reads as a rolling outline of something for sliding door, therefore the examiner cannot determine the exact article of manufacture without conjecture. Consider amending the title to read: 
-- Rolling Profile Track for Sliding Doors --For consistency, the title should be amended throughout the application, original oath or declaration excepted.

A response may be submitted in reply to the Office action to avoid abandonment of the application. If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).  
Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. 
If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 
If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. 
All changes to the drawings should be explained in either the drawing amendment or remarks section of the amendment paper. 37 CFR 1.121 (d). A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided with the response. 37 CFR 1.121 (d) (2).
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d) . 
If applicant chooses to amend the drawings and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a).
It must be apparent that applicant was in possession of the amended design at the time of original filing. When preparing new or replacement drawings, avoid introducing new matter prohibited by 35 U.S.C. 132(a) and 37 CFR 1.121(f). If corrected drawings are submitted in response to the Office action, they must be in compliance with 37 CFR 1.121(d).

ConclusionThe claimed design is rejected under 35 U.S.C. § 112(a) and (b).
A response is required in reply to the Office Action to avoid abandonment of the application.
Any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a practitioner. See 37 CFR 1.33 (b). 
Notes on Correspondence Examiners are not approved by the USPTO to initiate international calls. Applicant may contact examiner via email at elizabeth.ko@uspto.gov to arrange a time to discuss the content of this action. Applicant is advised that no content specific to the application should be included in the email with the exception of the application registration number. 
The merits of the application may not be discussed via email unless the appropriate authorization for email communication is place in the U.S. application at the USPTO. For those applications where applicant wishes to communicate with the examiner via internet communication, e.g. email or video conferencing tools see MPEP 502.03 II (Article 5) for more details. 
Power of AttorneyA power of attorney (POA), filed with the USPTO in the specific application is required whether or not attorney has POA authority in foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.uspto.gov/web/forms/sb0080.pdf
Responses to Official USPTO CorrespondenceWhen responding to an official correspondence issued by the USPTO, including refusals, Ex parte Quayle, Notice of Allowance, or Notices of Abandonment consider that the USPTO transacts business in writing. Applicants may submit replies to Office actions in the following manner: 
1)  Online via the USPTO’s Electronic Filing System-Web (EFS-Web) (Registered eFilers only). See: https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
2)  By mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450
For additional information: https://www.uspto.gov/patents-maintaining-patent/responding-office-actions 
Contact InformationDirect any inquiry concerning any communication from the examiner to ELIZABETH S KO whose telephone number is 571-272-6108.  The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 p.m. ET.
Examiner InterviewsExaminer interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. 
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).
The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, is available at:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012. 
See MPEP 402.02(a) for further information. 
Interviews may also be conducted with a registered practitioner “not of record” provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) See MPEP 405. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Email CommunicationsIf email communication is preferred, please email the examiner at elizabeth.ko@uspto.gov to arrange a time and date for the telephone interview. If both email and telephonic means are required, include preferred days and times for the proposed call. When proposing a day/time for the interview, please consider the examiner’s work schedule indicated in the first paragraph of the contact information of this communication. The email should also be used to determine who will initiate the telephone call. 
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO. The authorization may not be sent by email to the USPTO. 
For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence”: https://www.uspto.gov/patents/maintain/responding-office-actions
Also, see MPEP 502.03 II for further information. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
If attempts to reach the examiner by telephone are unsuccessful, primary examiner KAREN S. ACKER can be reached at 571-272-7655 or  the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/E.S.K./Examiner, Art Unit 2918           
/KAREN S ACKER/Primary Examiner, Art Unit 2918